           Case 2:20-cv-01817-KJD-NJK Document 31 Filed 01/28/21 Page 1 of 3




 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3
     10100 W. Charleston Blvd., Suite 250
 4   Las Vegas, Nevada 89135
     Telephone: 702/948-8771
 5   Facsimile:    702/948-8773
     Attorney for Defendants Sel Sales, Inc.,
 6   Selco Products Company, and Selco Products, Inc.
 7
     Laura F. Locklair, Esq. (To Be Admitted Pro Hac Vice)
 8   S.C. Bar No. 77679
     BOYLE & LEONARD, P.A.
 9   P.O. Box 31578
     Charleston, SC 29417
10   Tel.: 239-337-1303
     llocklair@insurance-counsel.com
11
     eservice@insurance-counsel.com
12

13                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
14

15   SENTRY INSURANCE COMPANY,
                                                        Case No.: 2:20-cv-01817-KJD-NJK
16                 Plaintiff,
     vs.
17                                                      STIPULATION AND ORDER
     SEL SALES, INC, SELCO PRODUCTS
                                                        EXTENDING THE TIME FOR
18   COMPANY, AND SELCO PRODUCTS, INC.
                                                        DEFENDANTS TO REPLY TO
                                                        PLAINTIFF’S RESPONSE TO
19                 Defendants.
                                                        DEFENDANTS’ MOTION TO
20                                                      ABSTAIN AND DISMISS OR,
                                                        ALTERNATIVELY, TO TRANSFER
21                                                      VENUE
22

23          Plaintiff and Defendants state the following:
24          1.     Defendants filed a Motion to Abstain and Dismiss or, Alternatively, to Transfer
25   Venue on December 21, 2020. (ECF No. 16).
26          2.     Plaintiff filed a Response to Defendants’ Motion to Abstain and Dismiss or,
27   Alternatively, to Transfer Venue on January 19, 2021 (ECF No.26).
28
            Case 2:20-cv-01817-KJD-NJK Document 31 Filed 01/28/21 Page 2 of 3




 1          3.      Pursuant to the Federal Rules of Civil Procedure, Defendants’ Reply to Plaintiff’s
 2   Response to Defendants’ Motion to Abstain and Dismiss or, Alternatively, to Transfer Venue is
 3   due on January 26, 2021.
 4          4.      Defendants need and have requested a brief extension of time to prepare a short
 5   Reply to Plaintiff’s Response to Defendants’ Motion to Abstain and Dismiss or, Alternatively, to
 6   Transfer Venue. The extension is sought due to workload of counsel and additional time that is
 7   needed to gather information and respond to issues that are addressed in Plaintiff’s Response to
 8   Defendants’ Motion to Abstain and Dismiss or, Alternatively, to Transfer Venue.
 9          5.      The parties agree to extend the date for Defendants to file their Reply to
10   Plaintiff’s Response to Defendants’ Motion to Abstain and Dismiss or, Alternatively, to Transfer
11   Venue to February 2, 2021.
12          6.      This short extension is being sought for good cause as discussed above and not
13   for the purposes of delay.
14          IT IS SO AGREED AND STIPULATED:
15   VON BRIESEN & ROPER, S.C.                       SANTORO WHITMIRE
16   /s/ Lee Anne N. Conta                           /s/ James E. Whitmire
     LEE ANNE N. CONTA, ESQ.                         JAMES E. WHITMIRE, ESQ.
17                                                   Nevada State Bar No. 6533
     (admitted pro hac vice)
     411 East Wisconsin Avenue, Ste. 1000            10100 W. Charleston Blvd., Suite 250
18
     Milwaukee, WI 53202                             Las Vegas, NV 89135
19   Tel: 414-287-1520                               Tel: 702.948.8771
     E-mail: lconta@vonbriesen.com                   E-mail: jwhitmire@santoronevada.com
20
     SELMAN BREITMAN LLP                             Attorney for Defendants
21

22   CASEY J. QUINN, ESQ.
     Nevada State Bar No. 11248
23   3993 Howard Hughes Parkway, Suite 200
     Las Vegas, NV 89169
24   Tel: 702.228.7717                               IT IS SO ORDERED:
25   E-mail: cquinn@selmanlaw.com

     Attorneys for Plaintiff                         United States District Judge
26

27                                                           1/28/2021
                                                     DATED:________________________

28
                                                   -2-
     Case 2:20-cv-01817-KJD-NJK Document 31 Filed 01/28/21 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   -3-
